Case 1:20-cv-01109-PAE Document 2 Filed 10/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

M.F., as Parent and Natural Guardian of K.C., a minor, and

M.F., Individually, 2 109 (PAE)
0 Civ. 1

Plaintiff,
-V- ORDER

NEW YORK CITY DEPARTMENT OF EDUCATION,

Defendant.

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff filed the complaint in this action on February 7, 2020. Dkt. 1. Rule 4(m) of the
Federal Rules of Civil Procedure requires that a defendant be served with the Summons and
Complaint within 90 days after the Complaint is filed. It is hereby ORDERED that the plaintiff
advise the Court in writing why plaintiff failed to serve the Summons and Complaint within the
90-day period, or, if plaintiff believes that the defendant has been served, when and in what
manner such service was made. It is further ORDERED that if the Court does not receive any
written communication from plaintiff by October 16, 2020, showing good cause why such

service was not made within 90 days, the Court will dismiss the claims against defendant.

SO ORDERED. Fal A\. xy.

Paul A. Engelmayer V .
United States District Judge

 

Dated: October 2, 2020
New York, New York
